Case 1:20-cv-03649-GPG Document 3 Filed 12/14/20 USDC Colorado Page 1 of 3




                         IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLORADO

Civil Action No. 20-cv-03649-GPG
(The above civil action number must appear on all future papers
  sent to the court in this action. Failure to include this number
  may result in a delay in the consideration of your claims.)

ROBIN HILL,

        Plaintiff,

v.

AMAZON.COM, INC.,

        Defendant.


               ORDER DIRECTING PLAINTIFF TO CURE DEFICIENCIES


        Plaintiff Robin Hill resides in Denver, Colorado. Plaintiff has filed pro se a

pleading titled Notice and Demand and Common Law Lien Affidavit. (ECF No. 1).1

Accordingly, this civil action was opened.

        As part of the Court’s review pursuant to D.C.COLO.LCivR 8.1(a), the Court has

determined that one or more filings is deficient (or not submitted) as described in this

order. Plaintiff will be directed to cure the following to pursue any claims in this action.

Any papers that Plaintiff files in response to this order must include the civil action

number on this order.




1 “(ECF No. 1)” is an example of the convention used to identify the docket number assigned to a specific
filing by the court’s Case Management/Electronic Case Files (CM/ECF) system. The convention is used
throughout this order.

                                                   1
Case 1:20-cv-03649-GPG Document 3 Filed 12/14/20 USDC Colorado Page 2 of 3




28 U.S.C. § 1915 Motion and Affidavit:
(1)   X      is not submitted (Plaintiff must submit an Application to Proceed in District
             Court Without Prepaying Fees and Costs (Long Form))
(2)          is missing affidavit
(3)          is missing certified copy of prisoner’s trust fund statement for the 6-month
             period immediately preceding this filing
(4)          is missing certificate showing current balance in prison account
(5)          is missing required financial information
(6)          is missing authorization to calculate and disburse filing fee payments
(7)          is missing an original signature by the prisoner
(8)          is not on proper form (must use the court’s current form)
(9)          names in caption do not match names in caption of complaint, petition or
             habeas application
(10) X       other: Instead of filing an Application to Proceed in District Court Without
             Prepaying Fees and Costs (Long Form), Plaintiff may pay the $402.00
             filing fee in advance.

Complaint, Petition or Application:
(11)        is not submitted:
(12)  X     is not on proper form: must use current court-approved Complaint form.
(13)        is missing an original signature by the prisoner
(14)        is missing page nos.
(15)        uses et al. instead of listing all parties in caption
(16)        names in caption do not match names in text
(17)        addresses must be provided for all parties
(18)        other:

       Plaintiff may contact the Federal Pro Se Clinic at (303) 380-8786 or

https://www.cobar.org/cofederalproseclinic for possible assistance in this matter. The

Federal Pro Se Clinic is located on the first floor of the Alfred A. Arraj United States

Courthouse, 901 19th Street, Denver, Colorado 80294.

       Accordingly, it is

       ORDERED that Plaintiff cure the deficiencies designated above within thirty

(30) days from the date of this order. Any papers that Plaintiff files in response to this

order must include the civil action number on this order. It is

                                              2
Case 1:20-cv-03649-GPG Document 3 Filed 12/14/20 USDC Colorado Page 3 of 3




       FURTHER ORDERED that Plaintiff shall obtain the court-approved Complaint

form and Application for Leave to Proceed in District Court Without Prepaying Fees or

Costs (Long Form) at www.cod.uscourts.gov. Plaintiff may also obtain copies of these

forms in person at the United States District Court Clerk’s Office located at 901 19th

Street, Denver, Colorado. Plaintiff may pay the $402.00 filing fee in lieu of requesting

leave to proceed in forma pauperis under 28 U.S.C. § 1915. It is

       FURTHER ORDERED that, if Plaintiff fails to cure all designated deficiencies

within thirty (30) days from the date of this order, the action will be dismissed

without further notice. The dismissal shall be without prejudice. However, Plaintiff is

warned that, even if the action is dismissed without prejudice, the dismissal may act as

a dismissal with prejudice if the time for filing expires. See Rodriguez v. Colorado, 521

F. App’x 670, 671-72 (10th Cir. 2013).

       DATED December 14, 2020.

                                                 BY THE COURT:

                                                  s/ Gordon P. Gallagher
                                                 United States Magistrate Judge




                                             3
